Citation Nr: 0834689	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  99-13 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to 
November 1983 and from September 1990 to June 1991 including 
service in Southwest Asia from November 1990 to May 1991.  An 
NGB Form 22, Report of Separation and Record of Service, 
shows that the veteran also served with the Virgin Islands 
Army National Guard from October 1982 to February 1983.  A DD 
Form 214 showing separation from active duty in June 1991 
shows more than 7 years of prior inactive service.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in December 2000 and October 2007.  
This matter was originally on appeal from a January 1998 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO), in San Juan, the Commonwealth of Puerto 
Rico.


FINDING OF FACT

The veteran's hypertension is not related to active service.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's December 2000 Remand, the RO 
attempted to obtain the veteran's personnel records and to 
verify the status of the veteran's military duty during his 
period of service with the Army National Guard in order to 
determine when the veteran was on active duty for training 
and inactive duty for training and issued a supplemental 
statement of the case (SSOC).  Pursuant to the Board's 
October 2007 Remand, the AMC scheduled a VA examination and 
issued an SSOC.  Based on the foregoing actions, the Board 
finds that there has been compliance with the Board's 
December 2000 and October 2007 Remands.  Stegall v. West, 11 
Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Letters dated in October 
2001, November 2006, March 2007, and November 2007 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The letters informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
and the November 2006 letter specifically told him to send 
the information describing additional evidence or the 
evidence itself to VA.  See Pelegrini, 18 Vet App. at 120.  

The March 2007 letter advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in March 2008.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Board notes that the veteran's personnel 
records have not been obtained.  The RO requested these 
records in January 2004, March 2004, November 2005, February 
2006, April 2006, July 2006, and October 2006.  The veteran 
was informed in October and November 2006 that VA had not 
received the veteran's National Guard service records, and 
asked his help in obtaining this evidence.  The October 2006 
letter advised him that if the evidence was not received 
within 30 days, that his claim would be considered on the 
basis of the evidence of record.  There is no indication in 
the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  The veteran was also accorded a VA examination 
in March 2008. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service Connection
  
Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Entitlement to service connection is only available for 
disabilities incurred during active military, naval, or air 
service.  This includes periods of active duty or active duty 
for training during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty, or any period of inactive duty training 
during which the individual was disabled from an injury 
incurred in or aggravated in the line of duty.  38 U.S.C.A. § 
101(22), (24) (West 2002); 38 C.F.R. § 3.6(a) (2007).

The record confirms that the veteran served on active duty 
from August 4, 1983 to November 29, 1983 and from September 
27, 1990 to June 3, 1991.

The first question that must be addressed, therefore, is 
whether incurrence of hypertension is factually shown during 
the veteran's first period of active service.  The Board 
concludes it was not.  

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 
4.104, Diagnostic Code 7101(Note 1) (2007).  The service 
medical records are absent complaints, findings or diagnoses 
of hypertension during the veteran's first period of active 
service.      

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as hypertension, are presumed to 
have been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In order to warrant a compensable (10 percent) rating, the 
evidence must show diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; a 
history of diastolic pressure predominantly 100 or more 
requiring continuous medication for control.  38 C.F.R. § 
4.104, Diagnostic Code 7101.

The first indication in the claims file of diastolic pressure 
100 and systolic pressure 160 or more is June 1986 when the 
veteran's blood pressure reading was 162/108, more than one 
year after the veteran's discharge from his first period of 
service.  
Thus, there is no evidence in the claims file that the 
veteran's hypertension was to a compensable degree during the 
first year after his discharge from his first period of 
service.

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has hypertension.  The remaining question, therefore, 
is whether there is medical evidence of a relationship 
between hypertension and the veteran's first period of active 
service.

However, no medical professional has ever related this 
condition to the appellant's military service.  The veteran 
was afforded a VA examination in March 2008.  After review of 
the claims file and physical examination of the veteran, the 
examiner stated that it was clear that the veteran's 
hypertension was incurred and diagnosed since 1984 to 1985.

Accordingly, service connection is not warranted for the 
veteran's first period of active service.  

With respect to the veteran's second period of active 
service, from September 1990 to June 1991, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2007).

As an entrance examination for the second period of active 
duty is not of record, the veteran is entitled to the 
presumption of soundness.  The next matter is whether there 
is clear and unmistakable evidence that hypertension pre-
existed the veteran's second period of active service.
  
"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  The burden of proof is on VA to 
rebut the presumption by producing clear and unmistakable 
evidence that a disability existed prior to service.  See 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The 
determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior 
to service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1) (2007).  

The Board finds that there is clear and unmistakable evidence 
that hypertension pre-existed the veteran's second period of 
active service.  As noted above, the March 2008 VA examiner 
stated that it was clear that the veteran's hypertension was 
a pre-existing condition that was incurred and diagnosed 
since 1984 to 1985.

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2007).  A finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In this case, service medical records from the veteran's 
second period of active service indicate blood pressure 
readings of 140/98 in May 1990; of 130/96 in June 1990; 
ranging from 126/80 to 160/100 in October 1990, ranging from 
122/82 to 140/96 in December 1990, of 130/86 in January 2001, 
of 150/120 and 160/100 in February 1991, and of 156/85 in 
April 1991.  The Board notes that the veteran's highest 
reading was 160/100 in October 1990 and February 1991.   

Prior to his second period of active service, the Board notes 
that the veteran's blood pressure readings of 122/80, 130/76, 
140/80, 140/90, 140/94, 140/100, 142/96, 150/92, 154/76, 
157/97, 158/80, and 162/108.  Thus, prior to entering his 
second period of service, the veteran had a blood pressure 
reading higher than the highest blood pressure reading during 
his second period of active service. 

The March 2008 VA examiner stated that there was evidence in 
the claims file that the veteran's hypertension was very 
uncontrolled during his second period of active service.  The 
VA examiner stated that according to the veteran, he was 
poorly compliant with diet, medical treatment, medications, 
and recommendations.  The VA examiner noted that the veteran 
reported toxic habits of chronic active smoking and drinking 
alcohol.  The VA examiner stated that it was her opinion that 
the veteran's hypertension was uncontrolled due to natural 
course of the disease as well as his poor compliance with 
medical therapies, diet, and toxic habits.

The Board reaches the conclusion that the record, viewed as a 
whole, demonstrates by clear and unmistakable evidence that 
the veteran's hypertension was not aggravated by active 
service beyond the natural progression of the disease.  

Accordingly, the Board concludes that there is clear and 
unmistakable evidence that hypertension preexisted the 
veteran's second period of service and was not aggravated 
during that period of service and, therefore, the presumption 
of soundness is rebutted.  The Board finds further, that a 
discussion of whether the presumption of aggravation has been 
rebutted in this case under the provisions of 38 U.S.C.A. § 
1153 and 38 C.F.R. § 3.306(b) is unnecessary as the Board has 
found by clear and unmistakable evidence that the veteran's 
hypertension was not aggravated by service in order to 
conclude that there was a preexisting disorder.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension, and the benefit of the doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


